UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND
REHABILITATIVE SERVICES
November 12, 2014
Ms. Tracy Blodgett
1764 Bromley Drive
Woodbury, Minnesota 55125
Dear Ms. Blodgett:
This is in response to your letter to Ruth Ryder, Deputy Director, Office of Special Education
Programs, dated December 3, 2013. Your letter stated that Minnesota requires a student to
demonstrate an audiological documentation of hearing loss, among other factors, to be eligible
for special education services as a deaf or hearing impaired student. You noted that some
students “meet the initial eligibility criteria for special education services in the area of deaf or
hard of hearing due to a conductive hearing loss” and that “[c]onductive hearing loss can often
be corrected medically or surgically” so that the student no longer meets the criteria for deaf or
hard of hearing. You asked whether a student whose conductive hearing loss has been
medically or surgically corrected to the point that the student’s hearing thresholds are within
normal limits can continue to receive special education and related services if a reevaluation
shows that the student continues to demonstrate significant discrepancies in reading, written
language, general knowledge, and social skills.
The regulations under Part B of the Individuals with Disabilities Education Act (IDEA) define a
child with a disability as a child evaluated in accordance with 34 CFR §§300.304 through
300.311 as having one or more of a number of impairments, including a hearing impairment
(which includes deafness), and who, by reason thereof, needs special education and related
services. 34 CFR §300.8(a)(1). Deafness means a hearing impairment that is so severe that the
child is impaired in processing linguistic information through hearing, with or without
amplification, that adversely affects a child’s educational performance. 34 CFR §300.8(c)(3).
Under 34 CFR §300.8, a child must meet two prongs to be considered a child with a disability
eligible for special education and related services under IDEA Part B: 1) the child has one or
more of the impairments specified in 34 CFR §300.8; and 2) because of one or more of the
impairments, the child needs special education and related services. If a child does not meet both
prongs, whether determined during an initial evaluation or a reevaluation, then the child is not
eligible for special education and related services under IDEA Part B.
However, it is important to note that 34 CFR §300.305(e) requires the public agency to evaluate
a child with a disability in accordance with 34 CFR §§300.304 through 300.311 before
determining that the child is no longer a child with a disability. Therefore, before exiting a child
from special education based on a determination that the child no longer meets the criteria for
“child with a disability,” the child must be assessed in all areas related to the suspected disability,
and the evaluation must be sufficiently comprehensive to identify the child’s potential need for
special education and related services, whether or not commonly linked to the disability category
in which the child was previously identified, consistent with 34 CFR §300.304(c)(4) and (6).

Page 2 – Ms. Tracy Blodgett
That is, even though a child may no longer meet the criteria for “child with a disability” under
the “hearing impairment” category based on medically or surgically corrected hearing that is
now in the normal range, the child may still meet the criteria for “child with a disability” under
one of the other disability categories specified in 34 CFR §300.8. In OSEP’s view, the child’s
language needs and whether he or she qualifies under the “speech or language impairment”
category would be important considerations when evaluating that child’s continued eligibility for
services, because hearing loss during the crucial early years can have a long-term impact on a
child’s speech and language acquisition and development.1 Therefore, a group of qualified
professionals and the child’s parent, which may be the child’s individualized education program
team, could determine that the child continues to be eligible for special education and related
services even if the child’s hearing loss is resolved. 34 CFR §300.306(a). This could occur if
the group determines that, after following the appropriate evaluation procedures, the child
continues to be a child with a disability under one of the other disability categories (such as
speech or language impairment) and, because of the disability, requires special education and
related services.2 34 CFR §300.305(a).
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the Department
of the IDEA in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Dr. Ken Kienas, of my staff,
at 202-245-7621 or by email at Ken.Kienas@ed.gov.
Sincerely,
/s/ Melody Musgrove
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc: State Director of Special Education

1

For example, see: Ingvalson, E.M., Young, N. M. & Wong, P. C. M. (2014). Auditory–cognitive training improves
language performance in prelingually deafened cochlear implant recipients, International Journal of Pediatric
Otorhinolaryngology, 78, 1624-31; Kronenberger, W. G., Bethany G. Colson, Shirley C. Henning, and David B.
Pisoni. (2014). Executive functioning and speech-language skills following long-term use of cochlear implants.
Journal of Deaf Studies and Deaf Education, 19, 456-470.
2

In addition, even if a child is found ineligible for services under IDEA Part B, the child may be eligible for services
under Section 504 of the Rehabilitation Act of 1973 (Section 504) and/or Title II of the Americans with Disabilities
Act of 1990 (ADA). The Office for Civil Rights (OCR) in the U.S. Department of Education enforces Section 504
in public schools and, along with the U.S. Department of Justice, enforces Title II of the ADA in public schools.
Information about OCR enforcement is available on OCR’s website at www.ed.gov/ocr.

